DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 3/24/2021 has been entered. No claims are amended. Claims 1-13 and 16-18 are pending.
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.
Applicant argues in the last paragraph of page 8 that Parisi is silent as to whether “current location data” is transmitted “in response” to the “door sensor detecting that the door has been moved into the closed position”. The examiner respectfully disagrees. Parisi teaches that the TrailerTRACS unit sends automatic GPS-based trailer position reports and reports door open/closed events (see Para. 6). That means when a door open/closed event is reported, the position information is also reported. Therefore, the teachings of Parisi cures the deficiencies of Dearing as Parisi teaches reporting the location data when the door has been moved into the closed position or the open position. 
Applicant next argues in the first paragraph of page 10 that Parisi is outside the inventor’s field of endeavor because Parisi discloses a truck and does not mention RFID. The examiner respectfully disagrees. The claimed invention is directed to a mobile container for carrying products including a GPS to track the location of the mobile container. Parisi is clearly in the same field of endeavor as a trailer including GPS is also a mobile container to carry products and provide tracking based on the GPS.
Applicant next argues in the 3rd paragraph of page 13 that the examiner provided conclusory reason for modifying Dearing. The examiner respectfully disagrees. The examiner clearly provided a motivation on why one of ordinary skill in the art would combine Parisi with Dearing. The motivation is clearly stated in the rejection, which is to provide information (reports) about the container, allowing the status of the container to be known. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 11/6/2020 has been entered. Claim 1 is amended. Claims 1-13 and 16-18 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 16-18 have been considered but are moot because the new ground of rejection based on the newly cited prior art Parisi (US 2003/0100305).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,704,000. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-13, 16 and 18 is/are rejected 35 U.S.C. 103 as being unpatentable over Dearing (2002/0183882), and further in view of Parisi (US 2003/0100305).
Regarding claim 1, Dearing discloses a mobile container for carrying a plurality of products, each product including at least one RFID tag, the mobile container (freezer 230, Para. 61 and Fig. 6-10) comprising:
a housing including a body and a door, the body and the door cooperating to define an interior compartment configured to carry the plurality of products, the door being movable relative to the body between an open position to provide external access to the interior compartment and a closed position to prevent external access to the interior compartment (via opening 234 and interior 235, Para. 61);
a door sensor configured to detect whether the door is in the open position or the closed position (via sensor 420 on door 236, Para. 70);
an RFID detector configured to conduct RFID scans of the interior compartment and collect scan data concerning the RFID tags on the products contained within the interior compartment (via antennas 262-267 emit signals that energize the tags 272 on the products within the freezer 230, Para. 80);
a GPS component configured to generate location data indicative of a location of the mobile container (via GPS device, Para. 47 and 77); and
a controller coupled to the door sensor, the RFID detector, and communicatively coupled to the GPS component, the controller configured to trigger an RFID scan via the RFID detector in response to the door sensor detecting that the door has been moved into the closed position and to transmit the scan data to a remote device (via Inventory scan triggered after a user has accessed the container, on sensing the closing of the door 236. Having executed inventory control, the controller 256 sends the information gathered to a server cluster 112, Para. 82, 77).
Dearing fails to disclose 	the controller is further configured to transmit the current location data to the remote device in response to the door sensor detecting that the door has been moved into the closed position.
Parisi teaches a device to send detailed reports of a container door open/closed events that include container location information (Para. 6).
From the teachings of Chao, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dearing to include the controller is further configured to transmit the current location data to the remote device in response to the door sensor detecting that the door has been moved into the closed position in order to provide useful information about the mobile container when an event occurs.
Regarding claim 2, Dearing discloses the remote device comprises a server (via server cluster 112, Para. 70).
	Regarding claim 3, Dearing discloses a wireless communication interface configured to wirelessly transmit the scan data to the remote device (via wireless system 425, Para. 70 and Fig. 10).
Regarding claim 4, Dearing discloses the wireless communication interface comprises one or more of a cellular interface, a Wi-Fi interface, or a Bluetooth interface (via WiFi 802.11b wireless links, Para. 70).
Regarding claim 5, Dearing discloses radio-frequency (RF) shielding configured to prevent the RFID detector from obtaining RFID scan data from RFID tags located outside of the mobile container (via strip of RF reflective material, Para. 62).
Regarding claim 8, Dearing discloses the RFID detector and the controller are mounted in the door of the mobile container (via door 236, Para. 63).
Regarding claim 9, Dearing discloses the RFID detector includes: at least one antenna (via antennas 262-267 emit signals that energize the tags 272 on the products within the freezer 230, Para. 80); and
an RFID reader operatively coupled to the at least one antenna, wherein the RFID reader is configured to conduct RFID scans via the at least one antenna (via Inventory scan triggered after a user has accessed the container, on sensing the closing of the door 236, Para. 82).
Regarding claim 10, Dearing discloses the RFID reader is configured to activate the at least one antenna such that the at least one antenna emits a signal at a predefined frequency and generates an electromagnetic field within the interior compartment (via antennas 262-267 emit signals that energize the tags 272 on the products within the freezer 230, Para. 80).
	Regarding claim 11, Dearing discloses wherein the at least one antenna comprises a plurality of antennas (via antennas 262-267 emit signals that energize the tags 272 on the products within the freezer 230, Para. 80).
Regarding claim 12, Dearing discloses the scan data comprises data identifying each RFID tag contained in the mobile container (the client controller performs a scan of the products remaining in the micro-warehouse to determine the identity of each of the products, Paras. 6 and 54).
Regarding claim 13, Dearing discloses the scan data comprises a serial number (via the 32-bit item identification code is used to provide descriptive information regarding the product such as serial number, Para. 52).	
	Regarding claim 16, Dearing discloses the door is movably connected to the body (Para. 82).
Regarding claim 18, MPEP 2144.04 states that changes in size/shape is considered obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dearing to include the mobile container is in a form that is sized and configured to be carried by an individual as making the container smaller to allow carrying by an individual only requires routine skills in the art.
 
Claim 6, 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dearing and Parisi, and further in view of Ishida (US 5,588,483).
Regarding claims 6, 7, Dearing and Parisi fails to disclose the RF shielding comprises a sheet metal.
Ishida teaches metal can be used as an effective RF shield (via metal plate 22, col. 3, lines 23-25).
	From the teachings of Ishida, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dearing and Parisi to include the RF shielding comprises a sheet metal in order to allow effective blocking of radio signals from outside the container.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dearing in view of Parisi, and further in view of Mimura (US 2006/0207916).
Regarding claim 17, Dearing and Parisi fails to disclose the door is removable from the body.
Mimura teaches a container can be configured with a removable door (Para. 54).
From the teachings of Mimura, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dearing and Parisi to include the door is removable from the body in order to allow repair or replacement of the door in case of damage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689